[Cite as State v. Stapleton, 2021-Ohio-3281.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                                BUTLER COUNTY




 STATE OF OHIO,                                       :

        Appellee,                                     :         CASE NO. CA2020-12-133

                                                      :              OPINION
     - vs -                                                           9/20/2021
                                                      :

 JACK RON STAPLETON,                                  :

        Appellant.                                    :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2020-05-0572


Michael T. Gmoser, Butler County Prosecuting Attorney, and John C. Heinkel, Assistant
Prosecuting Attorney, for appellee.

Michele Temmel, for appellant.



        PIPER, P.J.

        {¶ 1} Appellant, Jack Stapleton, appeals his sentence in the Butler County Court of

Common Pleas after pleading guilty to felonious assault.

        {¶ 2} Stapleton was indicted on seven counts related to an incident in which he

trespassed into the victim's apartment and caused her serious physical harm. By virtue of

a plea agreement, Stapleton agreed to plead guilty to felonious assault and the remaining
                                                                         Butler CA2020-12-133

charges were dismissed by the state.

       {¶ 3} After a presentence investigation and a sentencing hearing, the trial court

sentenced Stapleton to an indefinite sentence of five to seven and one-half years. Stapleton

now appeals his sentence, raising the following assignments of error:

       {¶ 4} Assignment of Error No. 1:

       {¶ 5} THE TRIAL COURT IMPROPERLY PRESUMED THAT OHIO REVISED

CODE 2967.271 IS CONSTITUTIONAL.

       {¶ 6} Stapleton essentially challenges the constitutionality of the Reagan Tokes Act

in his first assignment of error. However, he did not raise the issue before the trial court. It

is well established that the question of the constitutionality of a statute must be raised at the

first opportunity and, in a criminal prosecution, this means in the trial court. State v. Buttery,

Slip Opinion No. 2020-Ohio-2998, ¶ 7. Consequently, by not first raising the issue with the

trial court, Stapleton's arguments challenging the constitutionality of R.C. 2967.271 are

forfeited and will not be heard for the first time on appeal. State v. Teasley, 12th Dist. Butler

No. CA2020-01-001, 2020-Ohio-4626, ¶ 9; State v. Singh, 12th Dist. Warren No. CA2020-

09-056, 2021-Ohio-2158, ¶ 53.

       {¶ 7} Even so, we note that this court has addressed the arguments raised by

Stapleton, including due process and separation of powers, and has declined to find those

arguments persuasive. State v. Hodgkin, 12th Dist. Warren No. CA2020-08-048, 2021-

Ohio-1353, ¶ 11; State v. Suder, 12th Dist. Clermont Nos. CA2020-06-034 and CA2020-

06-035, 2021-Ohio-465, ¶ 27.

       {¶ 8} Stapleton's first assignment of error is overruled.

       {¶ 9} Assignment of Error No. 2:

       {¶ 10} THE TRIAL COURT FAILED TO CONSIDER R.C. §2929.11 AND §2929.12

AT SENTENCING.

                                              -2-
                                                                       Butler CA2020-12-133

       {¶ 11} Stapleton argues in his second assignment of error that the trial court erred in

sentencing him without first adhering to the statutory sentencing requirements.

       {¶ 12} An appellate court reviews an imposed sentence according to R.C.

2953.08(G)(2), which governs all felony sentences. State v. Marcum, 146 Ohio St.3d 516,

2016-Ohio-1002, ¶ 1. R.C. 2953.08(G)(2) provides that an appellate court can modify or

vacate a sentence only if the appellate court finds by clear and convincing evidence that

the record does not support the trial court's findings under relevant statutes or that the

sentence is otherwise contrary to law.

       {¶ 13} A sentence is not clearly and convincingly contrary to law where the trial court

"considers the principles and purposes of R.C. 2929.11, as well as the factors listed in R.C.

2929.12, properly imposes postrelease control, and sentences the defendant within the

permissible statutory range." State v. Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-

Ohio-2890, ¶ 8.

       {¶ 14} A trial court's sentencing decision is not contrary to law merely because the

court failed to make an explicit reference to either R.C. 2929.11 or 2929.12 at the

sentencing hearing. State v. Hall, 12th Dist. Warren No. CA2011-05-043, 2011-Ohio-5748;

State v. Hensley, 12th Dist. Butler No. CA2011-04-078, 2011-Ohio-6350, ¶ 7. A trial court

is not required to state any talismanic language when imposing a sentence. State v.

Kuykendall, 12th Dist. Clermont No. CA2004-12-111, 2005-Ohio-6872, ¶ 24. "The statutory

language itself does not have magical powers. Instead, it is merely a vehicle to ensure that

the trial court engaged in the required analysis." Id.

       {¶ 15} There is no requirement in the statutes that the trial court cite to the statutes

or name them by title during the sentencing hearing. State v. Polick, 101 Ohio App.3d 428,

431 (4th Dist. 1995). R.C. 2929.11 and 2929.12 do not require judicial fact finding so that

the court is not obligated to use particular language or make specific findings on the record

                                             -3-
                                                                         Butler CA2020-12-133

regarding its consideration of those factors. State v. Wilson, 129 Ohio St.3d 214, 2011-

Ohio-2669, ¶ 31. "Consideration of the appropriate factors can be presumed unless the

defendant affirmatively shows otherwise."         State v. Carrion, 8th Dist. Cuyahoga Nos.

103393 and 103394, 2016-Ohio-2942, ¶ 10. Even so, there must be some reference in the

record that the trial court considered the statutory requirements. State v. Warren, 12th Dist.

Clermont No. CA2012-12-087, 2013-Ohio-3483, ¶ 16.

       {¶ 16} Stapleton does not assert that his sentence was outside the statutory range,

or that the trial court failed to impose postrelease control. Instead, he argues that his

sentence is contrary to law because the trial court failed to consider the requisite statutory

considerations. While Stapleton is correct that the trial court did not specifically cite either

R.C. 2929.11 or 2929.12 during sentencing, or name the titles of those statutes as the

purposes of sentencing and recidivism factors, the record demonstrates the trial court's

proper consideration of the requisite statutes.

       {¶ 17} During the sentencing hearing, the trial court specifically addressed Stapleton

and noted that he had "some redeeming qualities," asked questions of Stapleton, inquired

into Stapleton's history, and reiterated the details of the crime when speaking to Stapleton

of the considerations it had made. Further, the trial court specifically noted that it had

considered "everything [the court had] been presented," which included the presentence-

investigative report and Stapleton's ample criminal history.

       {¶ 18} Moreover, the trial court expressly noted its consideration of the requisite

considerations in its sentencing entry wherein the trial court stated,

              The Court has considered the record, the charges, the
              defendant's Guilty Plea, and findings as set forth on the record
              and herein, oral statements, any victim impact statement and
              pre-sentence report, as well as the principles and purposes of
              sentencing under Ohio Revised Code Section 2929.11, and has
              balanced the seriousness and recidivism factors of Ohio
              Revised Code Section 2929.12 and whether or not community

                                             -4-
                                                                     Butler CA2020-12-133

             control is appropriate pursuant to Ohio Revised Code Section
             2929.13 * * *

      {¶ 19} These written assertions reflect the considerations the trial court discussed at

the hearing, including those specifically required by statute. Thus, the record demonstrates

that the trial court properly considered the statutory requirements before sentencing

Stapleton. See State v. Gant, 7th Dist. No. 04 MA 252, 2006-Ohio-1469, ¶60 (nothing in

the requisite statutes or the decisions of the Ohio Supreme Court impose any duty on the

trial court to set forth its findings), State v. Hughes, 6th Dist. No. WD-05-024, 2005-Ohio-

6405, ¶10 (trial court was not required to address each statutory factor individually or to

make a finding as to whether such factors were applicable).

      {¶ 20} We note that the better practice is for the trial court to specifically note its

consideration of required statutes during the sentencing hearing while addressing the

defendant. However, and as we noted in State v. Hall, although a statement on the record

at the sentencing hearing making specific reference to the statutes would have likely

clarified the issue for the defendant, the lack thereof does not render the sentence contrary

to law. 2011-Ohio-5748, ¶ 7. Thus, Stapleton's second assignment of error is overruled.

      {¶ 21} Judgment affirmed.


      S. POWELL and M. POWELL, JJ., concur.




                                            -5-